Exhibit 10.24


American Midstream GP, LLC
Long-Term Incentive Plan
Grant of Phantom Units


Grantee:
Grant Date:


1.
Grant of Phantom Units. American Midstream GP, LLC (the “Company”), general
partner of American Midstream Partners, LP (the “Partnership”) hereby grants to
you, [_________________], a target award of [___] Performance-Based Phantom
Units (the “Target Award”) under the American Midstream GP, LLC Long-Term
Incentive Plan (the “Plan”) on the terms and conditions set forth herein and in
the Plan, which is incorporated herein by reference as a part of this Agreement
(“Agreement” or “Grant Agreement”). In the event of any conflict between the
terms of this Agreement and the Plan, the Plan shall control. Capitalized terms
used in this Agreement but not defined herein shall have the meanings ascribed
to such terms in the Plan, unless the context requires otherwise.

 
2.
Vesting. Subject to your continuous employment with the Company or any
subsidiary thereof or other entity controlled by the Company (each, a
“Subsidiary”) through such date and the provisions of Section 4 below, the
Phantom Units granted hereunder shall vest fully on the sooner of (1) the
closing date of a Change in Control, or (2) [____________] (such date, as
applicable, the “Vesting Date”). “Change in Control” shall have the meaning
assigned to such term in the Plan, except that, for the avoidance of doubt, a
Change in Control shall also be deemed to have occurred if the Partnership
acquires 50% or more of the combined voting power of the equity interests in the
Company or upon an underwritten public offering of the equity interests of the
Company or a respective successor entity that is registered under the Securities
Act of 1933, as amended, following which ArcLight Capital Partners, LLC and its
Affiliates no longer control the management of the Company.

3.
Performance Multiplier



The Target Award shall be subject to a performance multiplier (the “Multiplier”)
based on the Fair Market Value of a Unit on the Vesting Date. This Multiplier
shall be equal to [__________]. The Target Award will be multiplied by the
Multiplier and the product will be the final “Award” that is subject to
settlement as described below.
As illustration of the Multiplier is attached as Exhibit A for informational
purposes only.
4.
Events Occurring Prior to Full Vesting.



(a)
Termination for Cause or Resignation for Any Reason. If your employment is
terminated by the Company or any Subsidiary for Cause or by you for any reason
prior to the Vesting Date, all Phantom Units granted hereunder shall be
forfeited without payment upon such termination.

For purposes of this provision, “Cause” means you have (A) engaged in gross
negligence in the performance of your duties; (B) engaged in willful misconduct
in the performance of your duties resulting in a material detriment to the
Company or the Partnership; (C) unlawfully used (including being under the
influence of) or possessed illegal drugs on the Company’s (or any Affiliate’s)
premises or while performing duties or responsibilities; (D) committed a
material act of fraud or embezzlement against the Company, its Affiliates, or
any of their respective equityholders; (E) been convicted of (or pleaded guilty
or no contest to) a felony, other than a non-injury vehicular offense, that
could be reasonably expected to reflect unfavorably and materially on the
Company; or (F) materially breached or violated any provision of any material
written company policy that has been previously provided or made available you.
(b)
Death or Disability. If your employment with the Company or any Subsidiary
terminates as a result of your death or Total and Permanent Disability prior to
the Vesting Date, the Award will become fully vested



1     

--------------------------------------------------------------------------------

Exhibit 10.24


upon the Vesting Date. For purposes of this Agreement, your “Total and Permanent
Disability” means that you are qualified for long-term disability benefits under
the Company’s long-term disability plan or insurance policy; or, if no such plan
or policy is then in existence or you are not eligible to participate in such
plan or policy, that you, because of a physical or mental condition resulting
from bodily injury, disease, or mental disorder, are unable to perform your
duties of employment for a period of six (6) continuous months, as determined in
good faith by the Committee.
(c)
Termination without Cause Within Specified Time Period. If your employment is
terminated without Cause on or after [_______] and prior to the consummation of
a Change in Control, the Award shall, subject to your not engaging in any action
that disparages, undermines, or otherwise damages the Company, vest on either
the date of termination of employment or the Vesting Date that would otherwise
apply absent such a termination, as determined in the sole discretion of the
Committee, and such date shall thereafter be considered the “Vesting Date” for
purposes of the Award.

(d)
Other Terminations. If your employment terminates for any reason other than as
provided in Paragraph 4(a), 4(b) or 4(c) above, all Phantom Units granted
hereunder shall be forfeited without payment upon such termination.

For purposes of this Paragraph 4, you will not be deemed to have terminated
employment for so long as you maintain continuous status as an Employee of the
Company or any Subsidiary.
5.
Payment. As administratively practicable after the Vesting Date, but not later
than seven days thereafter, you shall be paid a lump sum payment in Units equal
to the number of vested Phantom Units subject to your final Award.
Notwithstanding the foregoing, however, the Committee may, in its sole
discretion, direct that payment be made to you in the form of cash (in lieu of
Units) for each vested Phantom Unit subject to your final Award.



6.
Limitations Upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.



7.
Restrictions. By accepting this grant, you agree that any Units that you may
acquire upon payment of this Award will not be sold or otherwise disposed of in
any manner that would constitute a violation of any applicable federal or state
securities laws. You also agree that (i) any certificates representing the Units
acquired under this Award may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws and
any restrictions set forth in this Agreement, (ii) the Company may refuse to
register the transfer of the Units to be acquired under this Award on the
transfer records of the Partnership if such proposed transfer would in the
opinion of counsel satisfactory to the Partnership constitute a violation of any
applicable securities law, and (iii) the Partnership may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Units to be acquired under this Award.



8.
Withholding of Taxes. To the extent that the grant, vesting or payment of any
amounts pursuant to this Award results in the receipt of compensation by you
with respect to which the Company or an Affiliate has a tax withholding
obligation pursuant to applicable law, unless other arrangements have been made
by you that are acceptable to the Company or such Affiliate, you shall deliver
to the Company or the Affiliate such amount of money as the Company or the
Affiliate may require to meet its withholding obligations under such applicable
law. If you fail to do so, the Company is authorized to withhold from any cash
or Unit remuneration (including withholding any Units to be distributed to you
under this Agreement) then or thereafter payable to you any tax required to be
withheld by reason of such resulting compensation income. No payment of a vested
Phantom Unit shall be made pursuant to this Agreement until you have paid or
made arrangements approved by the Company or the Affiliate to satisfy in full
the applicable tax withholding requirements of the Company or Affiliate with
respect to such event.





2     

--------------------------------------------------------------------------------

Exhibit 10.24


9.
Rights as Unitholder. Phantom Units awarded under the Plan do not have voting
nor consent rights and will not accrue Distribution Equivalent Rights. You, or
your executor, administrator, heirs, or legatees shall have the right to vote
and receive distributions on Units and all the other privileges of a unitholder
of the Partnership only from the date of issuance of a Unit certificate in your
name representing payment of a vested Phantom Unit.



10.
Insider Trading Policy. The terms of the Company’s Insider Trading Policy with
respect to Units are incorporated herein by reference. The timing of delivery of
any Units pursuant to a vested Phantom Unit shall be subject to and comply with
such Policy.



11.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and upon any person lawfully claiming
under you.



12.
Entire Agreement. This Agreement and the Plan constitute the entire agreement of
the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Award granted hereby.



13.
Modifications. Except as provided below, any modification of this Agreement
shall be effective only if it is in writing and signed by both you and an
authorized officer of the Company.



14.
Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.





American Midstream GP, LLC




                








By:                            
Lynn L. Bourdon, III
President, Chairman of the Board & Chief Executive Officer


“GRANTEE”




                                            
                




3     

--------------------------------------------------------------------------------


Exhibit 10.24


Exhibit A


Sample Award Calculations


The following sample calculations are provided for illustrative purposes only.
The market price of the common units of the Partnership on the applicable
Vesting Date may differ materially from the examples shown below. All samples
assume continuous employment with the Company through the Vesting Date


[_____________]




4     